434 F.2d 219
UNITED STATES of America, Appellee,v.Jerry Lee SANDERS, Appellant.
No. 14882.
United States Court of Appeals, Fourth Circuit.
December 1, 1970.

Jerry Lee Sanders pro se.
Keith S. Snyder, U. S. Atty., and Robert G. McClure, Jr., Asst. U. S. Atty., for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
Perceiving no reversible error in the handling of this trial by the District Court, and deeming oral argument unnecessary, we affirm the conviction of Jerry Lee Sanders for possession of non-taxpaid whiskey in violation of 26 U.S.C. § 5205(a) (2). We wish to make perfectly clear that this affirmance is based on our conclusion that the points raised on appeal are insubstantial; we reject the suggestion of the United States that the appeal be dismissed because appellant's brief fails to supply citations of authority. A criminal defendant appealing pro se should not be denied the ear of the court on so technical a ground.


2

Affirmed.